 496DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalTypographicalUnionandJaniceChurchill,Local 64, Office and Professional Em-ployees International Union,Charles A. Scheible,June Large,Frieda Clark,and Margaret Jones.Cases 27-CA-2695, 27 -CA-2702, 27-CA-2754,27-CA-2764, 27-CA-2809-2, and 27-CA-2824June 17, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn February 17, 1970, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner further found that Respondenthad not engaged in certain other alleged unfairlaborpracticesandrecommended that theamended complaint be dismissed with respect tothese allegations. Thereafter, Respondent filed ex-ceptions to the Trial Examiner's Decision, a sup-porting brief, and a brief in answer to the GeneralCounsel's cross-exceptions. The General Counselfiled cross-exceptions to the Decision, a supportingbrief, and a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered theTrialExaminer'sDecision, the exceptions, thecross-exceptions, the briefs, and the entire recordin these cases, and hereby adopts the findings, con-clusions, and recommendations of the Trial Ex-aminer,with the following modifications:1.The Trial Examiner found that SupervisorOna Roll Cloud did not create the impression ofsurveillance when she told the employeesin her in-dustrial pension plan section,at a meetingof all thesection's employees on March 22, 1969, that shehad heard from three unnamed sources that em-ployeeWillie Bruntzel had contacted the Unionabout the work problems in the section. We do notagree.'The General Counsel's unopposed motion to correct the transcript sothat the word "can" which appears as the second word on 114 of p 129 becorrected to read "can't," which the Trial Examiner inadvertently failed torule on, is hereby grantedThe Trial Examiner relied on the fact that Clouddid not initiate any action of surveillance. But howCloud received the information is not determina-tive.Whether or not an employer in fact spies uponthe employees' union meetings, if he creates the im-pression in their minds that he is keeping theirunion activities under surveillance,itisas in-timidating and as coercive as surveillance itself.2Viewed in this light, we find that Cloud's statementthat she knew of the complaints about her made tothe Union violated Section 8(a)(1) of the Act bycreating the impression of surveillance.2.The General Counsel has excepted to theTrial Examiner's recommendation, in paragraph 2of "The Remedy," that Charles A. Scheible's estatebe made whole only for any loss of pay that he mayhave suffered by reason of the discriminationagainst him.The General Counsel contends that theestate should also be compensated for any otherlosses suffered as a result of Scheible's discrimina-tory discharge, as, for example, the proceeds fromlife insurance or health benefits. We agree.The backpay award is designed to restore the dis-criminatee to the position he would have had butfor his unlawful discharge. Where the discriminateedies, as here, the Board has long held that theestate of the deceased discriminatee is entitled toreceive a sum of money equivalent to the amountof bonuses, emoluments, insurance, or other deathbenefits which the estate would have received hadthe discriminatee been employed by the employerat the time of his death, less any similar benefitsreceived by the estate as a result of employment bythediscriminatee subsequent to his wrongfuldischarge, and less any insurance premiums the dis-criminatee would have paid his employer had henot been discharged.3 Accordingly, we hereby cor-rect The Remedy to award Charles A. Scheible'sestate the proper amount due under establishedBoard law, as described above.AMENDED CONCLUSIONS OF LAWAdd the following as Conclusion of Law 6 to theTrial Examiner's Conclusions of Law and renumberthe subsequent paragraphs accordingly:"By telling its employees that it heard that anemployee had contacted the Union about workproblems, Respondent has created the impressionof surveillanceand thereby interferedwith,restrained, and coerced employees in violation ofSection 8(a)(1) of the Act."xMoore's Seafood Products, Inc ,152 NLRB 683Raymond Pearson, Inc ,115 NLRB 190,Glen Raven Silk Mills, Inc ,101 NLRB 239183 NLRB No. 60 INTERNATIONAL TYPOGRAPHICAL UNION497Delete Conclusion of Law 7 of the Trial Ex-aminer'sConclusions of Law and substitute the fol-lowing:"Respondent has not engaged in unfair laborpractices as alleged in paragraphs V(c), (e), and(h) through (n), paragraphs VI(a) and (e), andparagraphVII(d) in the complaint in Cases27-CA-2695, 27-CA-2702, 27-CA-2754, and27-CA-2764. Respondent has not engaged in anunfair labor practice by the discharge of MargaretJonesasalleged in the complaint in Case27-CA-2824."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that Respondent, Interna-tionalTypographicalUnion,Colorado Springs,Colorado, its officers, agents, and representatives,shall take the action set forth in the Trial Ex-aminer's Recommended Order, as so modified:1.Add the following as paragraph 1(d) and re-letter the present paragraph 1(d) as 1(e):"(d) Creating the impression of surveillance ofunion meetings by telling the employees that it hadheard that complaints had been made to the Unionabout work problems."2.Delete paragraph 2(a) and substitute the fol-lowing:"(a)Offer to Janice Churchill and Suzanne Nel-son immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, andmake them whole for any loss of pay they may havesuffered by reason of the discrimination againstthem, in the manner set forth in the section of theTrial Examiner's Decision entitled `The Remedy.'"Pay to the estate of Charles A. Scheible a sumof money equal to the amount Scheible would haveearned from the date of his discriminatorydischarge to the date of his death, less net earnings,computed in the manner set forth in the section oftheTrialExaminer'sDecision entitled `TheRemedy.' Also, pay to Scheible's estate a sum ofmoney equivalent to the amount of bonuses, emolu-ments, insurance, and other death benefits, towhich such estate would have been entitled uponScheible'sdeath,had he not been wrongfullydischarged, less the amount of similar benefitsheretofore paid or now payable as a result ofScheible's employment elsewhere subsequent to hisdischarge,and also deducting therefrom theamount of premiums Scheible would have paidRespondent from the date of his discharge to thedate of his death."3.Delete the last paragraph of the Trial Ex-aminer's Recommended Order, beginning "IT ISFURTHER RECOMMENDED that ..." and substitutethe following:"IT IS HEREBY ORDERED that paragraphs V(c),(e), and (h) through (n), VI(a) and (e), and VII(d)ofthecomplaintinCases27-CA-2695,27-CA-2702, 27-CA-2754, and 27-CA-2764, andthat the allegations of an unfair labor practice as toMargaretJonesinCase27-CA-2824,bedismissed."4.Add the following as fourth indented para-graph of the Appendix attached to the Trial Ex-aminer'sDecision:WE WILL NOT create the impression of sur-veillance of your union meetings by informingyou that we have heard that employees havecontacted the Union about work problems.5.Delete the last indented paragraph of the Ap-pendix attached to the Trial Examiner's Decision,and substitute the following:WE WILL offer Janice Churchill and SuzanneNelson immediate and full reinstatement totheir former jobs or, if those jobs no longer ex-ist,tosubstantiallyequivalentpositions,without prejudice to their seniority or otherrights and privileges, and we will make themwhole for any loss of pay they may have suf-fered by reason of the discrimination againstthem.WE WILL pay to Charles A. Scheible's estatea sum of money equivalent to the amount hewould have earned from the date of his dis-criminatory discharge to the date of his death,less any net earnings, plus any money whichScheible's estate would have received had henot been wrongfully discharged, as insurancebenefits, less any premiums Scheible wouldhave paid.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case,with all parties represented, was heard at ColoradoSprings, Colorado, on September 23, 24, 25, andNovember 12, 13, and 14, 1969, on complaints ofthe General Counsel and answers of InternationalTypographical Union, herein called Respondent.The complaints were issued on June 12, September5, and October 29, 1969, on charges filed April 15,April 24, July 16, August 5, and October 9 and Oc-tober 23, 1969. The complaints allege that Respon-dent discriminatorily discharged employees, dis-criminatorily reduced an employee's position and 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDrate of pay, interfered with the administration ofthe Union and contributed support to it, and inother ways interfered with, restrained, or coercedemployees in violation of Section 8(a)(1), (2), (3),and (4) of the National Labor Relations Act, hereincalled the Act.Briefs have been filed by the General Counseland the Respondent, and they have been carefullyconsidered.Upon the entire record and my observation ofthe witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent is an unincorporated associationwith its principal office located in ColoradoSprings, Colorado, where it is engaged in the ad-ministering, advising, and assisting of local labor or-ganizations located in various States of the UnitedStates, of which labor organizations Respondent isthe international administrative body. The Respon-dent in the course and conduct of its business an-nually receives at its Colorado Springs, Colorado,offices dues and assessments in excess of $50,000from its local unions located outside the State ofColorado, and Respondent in the maintenance ofcertain pension funds and health and welfare in-surance plans annually disburses moneys in excessof $500,000 to companies located outside the Stateof Colorado.Respondent is an employer engaged in commerceand in an operation affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 64, Officeand Professional Employees In-ternationalUnion,herein called the Union, is alabor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Issues andPrefactoryStatement1.WhetherRespondentdischargedJaniceChurchill, Suzanne Nelson, Charles Scheible, JuneLarge, and Margaret Jones because of their unionactivities or for cause, and further whether Joneswas discharged for having given testimony underthe Act.2.Whether Respondent demoted and reducedthe rate of pay of Frieda Clark because of herunion activities or for other reasons.3.Whether Respondent violated Section 8(a)(2)of the Act by the attendance and participation ofsupervisors in union meetings and by their circula-tion of petitions regarding union matters; whetherRespondent required employees to join the Union;whether Respondent permitted circulation of unionpetitions by supervisors but prohibited like unionactivities by employees.4.Whether a supervisor of Respondent told anemployee she would be denied a promotionbecause of her union activities and told an em-ployee that she was aware that grievances againsther were discussed at union meetings; and, if so,whether such conduct constituted interference,restraint, or coercion within the meaning of Section8(a)(1) of the Act.The Respondent and the Union are and havebeen for many years parties to collective-bargainingagreements covering all office employees employedby Respondent at its offices in Colorado Springs,Colorado. On April 30, 1969, the contract whichbecame effectiveonMay 1, 1966, expired.Negotiations on a new contract commenced onMarch 27, 1969, and on July 17, 1969, a new con-tract was agreed on and signed following a strike bythe Union from July 7 to 17. At all times materialherein and until about June and July 1969, virtuallyallof Respondent's 10 to 12 intermediate super-visorsweremembers of the Union and wererepresented by it.About August 1968, William Brandenburg wasemployed by the Union as business manager. Bran-denburg was a teacher in a local high school andthis was the first time that he had been employed inthe capacity of a business agent for a union. OnMonday, March 24, Brandenburg met with the em-ployees at the noon hour in the library or lectureroom in Respondent's training center, and on thenext day he met at noon in the same place withRespondent's supervisors who were members of theUnion. The purposes of the meetings were to let thepersons meet him and for him to get acquaintedwith them and to find out their problems.Brandenburg advised the supervisors that accord-ing to the Union's constitution and bylaws a super-visor was not eligible to participate or have a votein any of the Union's proceedings which affect thewages and conditions of employment in theestablishment where he is employed as a supervisor.Supervisor Sandra Frazee asked whether or not hefelt that supervisors should belong to the Union andhe answered that he did not. But he told them thatas they were members, he would represent themand that they were entitled to the benefits of thecollective-bargaining contract.B.The Discharges of Churchill and Nelson onMarch 28,1969During the early part of 1969, Respondent madesome rather significant changes in the operations ofits offices,includingthe changeover from one typeof computer to another. Also, its workload was in-creasing, particularly in the industrial pension plansection.To meet the demands made by the in-creased workload, overtime work was frequentlynecessary. New employees had to indicate on theirapplications for employment their willingness to INTERNATIONAL TYPOGRAPHICAL UNIONwork overtime in order to secure employment.JaniceChurchillwas employed on January 31,1969, and SuzanneNelsonwas employed onFebruary 3, 1969; both indicateda willingness toworkovertime.All new employees are on proba-tionfor a period of 90 days, and their probationaryperiod would have ended about May 1, 1969.Apparently because of the increased workloadand the pressure that it exerted on the employeesand the supervisors, some of the employees becamedisgruntled. About March 21, 1969, employee Wil-lieBruntzel called Union Steward Jessie Madisonabout the situation and on the morning of Saturday,March 22, 1969, she called several employees be-fore work by telephone and spoke to others whenshe arrived at Respondent's premises, and toldthem that she had contacted the Union on thematter of their problems in their section. At noonon that day, the employees in the section discussedthismatter and agreed that they should meet withthe Union about it.Shortly after the lunch hour, Supervisor Ona RollCloud,who supervised approximately 15 em-ployees, including Bruntzel, Churchill, and Nelson,in the industrial pension plan section, called theemployees in her part of the section in to a meet-ing. She informed them that she had heard fromthree sources that WillieBruntzelhad contactedthe Union about the problems in her section andthat they were complaining about working too hardand too much overtime. She stated that one reasonshe was bringing the matter up at this meeting wasthat they were discussing it on company time andwere wasting production hours. Cloud explainedthat some of the confusion in the department wasbecause of the transition to the different type ofcomputer, the changes in jobs that were occurring,and the employment of new people. She stated thatshe anticipated that there would be problems in thedepartment because of the need to establish stricterproduction controls to enable them to get the workout. She stated that she wanted to analyze theproblems of each of them and see how terrible thesituation was. She then discussed each employee in-dividually.She stated that as to Gwen Guinnup, who hasworked for her for 6 years, there was no problem.As to Clara Hunt, they had their differences but un-derstood them. As to Margaret Jones, she was a lit-tle problem child because she wanted to work onone specific job only. As to Willie Bruntzel, shestated:Girls, I want you to know what you already un-derstand, that both Willie and Clara [Hunt]were in training with special privileges and spe-cialresponsibility,one later hopefully tobecome supervisor, and the other to becomelead girl. In view of Willie's complaints, obvi-ously made during working hours, consumedproduction time, I am going to put her on a'She received a $5 raise in wages when she was told that she would betraining as a supervisor499straight journeyman's job. This won't affect hersalary. I do wonder if all of you understandthat if I have mistreated Willie, I have alsogiven her some special considerations. She ismaking more money than many of you girlsbecause she was raised to journeyman's scale.'Ihave reprimanded Willie publicly for runningand walking too fast and explained to her thatthiswas unnecessary. . . . I cannot do my jobwith conscience and promote anyone to a jobover and above a regular journeyman who isusing the time allocated for that job to repri-mand me and other management for the thingswe do, for the hours we work. These are allnecessary. I expect a girl who is drawing overand above journeyman wages to be a leaderand to be helping me. Therefore, Willie, youwill sit at this desk from now on and do yourregular journeyman work. None of you are totake your question to Willie. You take yourquestions to Clara. I want you to understandthat just Thursday of last week I chose Clara assupervisor.Maybe this is why Willie is so un-happy.Cloud explained that she had chosen Clara Huntto be supervisor because she had been asked by thesecretary-treasurer of Respondent on the Thursdaypreceding that date to name a supervisor and shechose Clara Hunt.Cloud continued to comment about her relation-ship with, or the problems of, each of the other em-ployees who were present. As to Churchill and Nel-son, she stated, "I am concerned about your con-sistent refusal of overtime. Otherwise, your workappears to be okay. "2Cloud continued as follows:O. K., girls, [ know this is rough. It's rough foryou and it's rough forme. I am hiring [new]girls now, and I will continue until I hire aboutfour girls.The reason I am hiring them istwofold. First, we have a big time-consumingjob for the Union Printers Home. Next, someof you won't make it. Some of you can't takeit.Some of you will get discharged and some ofyou will quit. Until the department stops thisrapid rate of growth and until our systems aremore stabilized, therefore, I will use the newgirlsor any of you that I can spare on theUnion Printer Home work and cross train you.Ido not mean to threaten any of you withdischarge because attrition will take care ofthat. If I am overhired for girls, there will beenough normal quits or discharges for cause totake care of it, so none of you who are doing ajob need worry about that. Getting back toyour complaints to the Union, you must un-derstand that I don't fear the OPEIU. I can't. Iam a part of it. You are free, and there will beno discriminations among you for attending4I do not credit employee Bigelow's uncorroborated testimony thatCloud also said Churchill was real bright427-258 O-LT - 74 - 33 500DECISIONSOF NATIONALLABOR RELATIONS BOARDany meeting or saying anything you want to....Ihave been in trouble only once in the 15years I've worked here with the Union. Idischarged a little girl in Indianapolis,Indiana.They followedthe regular grievance procedurein that case,and to my knowledge,Iwas theonly supervisor that was ever called upstairsbefore a joint meeting of OPEIU officials andthe ITU Executive Council.Idon't intend to fire any of you unless I can dothat same thing.Iwould not want to embarrassthe Executive Council,and I have no interestor personal antagonism towards any of you, sothat would be futile. You can expect problemsin a change like this. I remember back in Indi-anapolis, Indiana when my sisterworked forme. She was made supervisor.Not by me. IthinkMr.Talbott raised her.When wechanged over from doing pre-list by themanuel[sic]system to doing it by dataprocessing equipment completely,she didn'tspeak to me for three months. On the job, yes,but not at home.We were very close and aretoday.She, like you,had to pay me the cour-tesy of answering my questions and cooperat-ing on the job, but it did affect our personallives and yet I had to do that.Ihad to with herduring the changeover,and I'll have to withyou during this one.As previouslymentioned,onMonday andTuesday, March 24 and 25, 1969, UnionBusinessManager William Brandenburg met with employeesand intermediate supervisors in a room at Respon-dent's offices to get acquainted and to find out theirproblems.Following the meeting with the em-ployees on Monday, March 24, five of the em-ployees in Ona Cloud's section,Churchill, Nelson,Bigelow,Fence, and Trujillo,remained and spokewith Brandenburg about their complaints.Duringthis time,Supervisor Clara Hunt and employeeGuinnup came to the door and observed them talk-ing together.Brandenburg agreed to meet withthem on the following Tuesday evening, March 25,to discuss and to write up their grievances; and onTuesday night,they met at the carpenter's unionhall and each of them signed papers setting forththeir complaints.Very shortly thereafter and probably on the nextday, Brandenburg met with Assistant Secretary-Treasurer F. E. McGlothlin regarding the contentsof these statements or grievances.He read to himsome of the statements that had been submitted.The complaints concerned such matters as the su-pervisor correcting an employee in front of otheremployees,abrupt changes in work assignments,working employees too hard, and generally OnaCloud'smethod of supervision.The names of theemployeesmaking the complaint were notrevealed.McGlothlin explained that the industrialpension plan section was at that time in a state ofturmoil due to a tremendous growth, the institutionof new systems, and the inexperience of some ofthe employees. Brandenburg suggested that OnaCloudshould find a more tender approach to theemployees and that McGlothlin should discuss thematterwith her.McGlothlin agreed to do so.Shortly thereafter, he told Ona Cloud about thecomplaints and that he thought there was perhaps amisunderstanding by some of the people and thatthey felt unappreciated and unloved. A few dayslater,Brandenburg told McGlothlin that evidentlyhis talk with Cloud had done some good becausethings were better.Ona Roll Cloud was employed by Respondent in1954 as a stenographer.Since October 1968 anduntil July 1969 she has been a supervisor in thedata processing portion of the industrial pensionsection and has supervised approximately 12 to 15employees.Her section handled computer cards orkeypunch cards and the reports from employersitemizing the individual contributions to the pen-sionprogram. She is the wife of Respondent'ssecretary-treasurer,William R. Cloud,and has beenfor approximately 5 years. She had planned toretire in 1968 but due to personnel problems on thestaff she postponed her retirement until July 1969.Churchill and Nelson were dischargedby Cloudon Friday,March 28, 1969,and the principalreason assigned was that during their probationaryperiod,which would end on or about May 1, 1969,they had shown a strong disinclination to workovertime although they had expressed a willingnessto do so in their applications for employment, andCloud was fearful that after their probationaryperiod they would be less inclined to work over-time. By this and the reports of supervisors andtrainers about their work performance,Cloud con-cluded that they were disinterested in their workand their jobs.Both Supervisor Clara Hunt and em-ployee Gwen Guinnup, who was on the productiondesk,complained about their work. About 3 weeksprior to March 28,1969, Cloud terminated proba-tionary employee Debbie Griffin because of her re-peated refusal to work overtime.Shortly after their employment,Churchill andNelson were asked to work overtime on a Fridayevening and a Saturday but both indicated that theyhad made other plans.Cloud told them that she hadplans too and that her plans were to get the workout and she asked them if they could not canceltheir plans,and they stated that they could not.Churchill stated that she could work one day or onenight but not both.As they could not work bothdays, theywere excused from overtime work onthis occasion.About 1 month before her discharge,Churchillwas asked by Supervisor Clara Hunt to work over-time on a Saturday.She replied that she had a civilservice examination scheduled for that day. Hunttook Churchill into Cloud's office and told her thatshe had taken time to train Churchill and now shewants to take a civil service examination on Satur-day. Churchill explained that she had applied forthe examination before she started working for INTERNATIONAL TYPOGRAPHICAL UNIONRespondent.Cloud told Churchill that it costmoney to hire her and to train her and that shecould not train her for the Government; that shewas going to fire her at that time. Churchill beganto cry and stated that she needed her job badly andwould not take the civil service examination andthat if Cloud would give her one more chance-shewould give no more trouble. Cloud then retractedthe discharge and Churchill reported for overtimework on the following day.On another occasion in March 1969, Churchillwanted to be excused from overtime work on aSaturday to participate as a model in a fashionshow scheduled for that day. She had been taking amodeling course and this was the occasion for herfirst fashion show. Cloud told her that if she wantedto work atjall she would have to work that Satur-day. Churchill worked overtime on that Saturdayand did not model.On they morning of Friday, March 28, 1969,Churchill was called into the office of Cloud. Cloudtold Churchill that she would have to let her go;that she was undependable and had made too manymistakes; that Churchill thought civil service andmodeling were more important to her than her job.On Monday, March 24, after Cloud's meetingwith the girls on Saturday, March 22, she told Su-pervisorHunt and employee Guinnup, whooperated the production desk, that unless they hadreason to prove that she should not do so, she con-templated letting Churchill and Nelson go onFriday; that she planned to watch them and observetheirwork very closely and she asked Hunt andGuinnup to cooperate; she asked for any commentsthat they might have at that time or at any timeduring the following days of the week.Clara Hunt, who was a leadgirl prior to becominga supervisor in March 1969 supervised and helpedtrain Churchill. First, Churchill was placed on thecontributions desk which job consisted mainly offiling.Hunt testified that her filing was very poorand she transferred Churchill to another job called"mailer six" at which six girls worked together. Shetestified that Churchill was not very fast and heldthe other girls up. Then she was placed on reports.On this job,Hunttestified that she made manymistakes.On Monday, March 24, 1969, Guinnup, whoworked on the production desk, started keepingcomplete production records. The errors of an em-ployee are noted by the employee who does the fol-lowing operation. During the period from March 24toMarch 27, Churchillmade 97 errors. Therecords of several journeyman employeesdoing thesametype of work showed that for approximatelythe same length of time, with each of the severalemployees contributing parts of the work and of thetime, atotal of nine errors weremade.Guinnuptestified that she had reported to Cloudseveral'timesthat she did not think the Company would af-ford Churchill.501Bruntzel testified she told Cloud sometime priortoMarch 22, 1969, that she thought Churchill wasabove averagein intelligenceand was doing a veryfine job. As to Nelson, she told Cloud that some-times she did not pay attention but was doing goodwork and could learn.On Friday, March 28, Hunt reported to Cloudthat Churchill's work had not improved during theweek.Although Churchill's work was discussed withher by Hunt on occasions, neither Hunt nor any su-pervisor warned her that she would be discharged ifher work did not improve-other than the generalwarning given by Cloud to all her employees onMarch 22.As to Nelson on the matter of overtime, and aspreviouslymentioned, she, along with Churchill,declined to work overtime on a weekend when theemployees were requested to work on a Fridayevening and a Saturday. On another occasion,Cloud asked Nelson to work overtime one weekendand Nelson reported that she could not work over-time as she was going out of town. On the Saturdayinvolved, Cloud observed Nelson in a drugstore inColorado Springs. This incident occurred about 1month before Nelson's discharge.On another occasion about 2 weeks prior to herdischarge, Nelson asked Cloud if she could be ex-cused from working on a Saturday as she wanted todrive to Denver to pick up her boyfriend. Cloudtold her that if she did not come to work on thatSaturday, she could not come to work the followingMonday. Nelson worked that Saturday.About 9:45 a.m. on March 28, 1969, Cloudcalled Nelson into her office. She told Nelson thatshe was going to have to let her go; that Nelson didnot seem to like the way things were run aroundthere and was not interested in her work; thatCloud needed a crew of girls who were going to beinterestedand willingto do the work. Cloud toldher that she had asked her to work overtime on oneoccasion and Nelson told her she was going out oftown and Cloud saw her downtown. Nelson ex-plained that her plans fell through. Cloud also toldher that she hadseen her staringoff into space andto herthismeantshe was not interested in herwork. As to overtime, Nelson stated that she hadworked during the past 2 weeks when she had beenasked. Cloud said she realized this. Nelson askedCloud why she had not told her that thiswas goingto happen 2 weeks ago when her boyfriend was intown and she really needed to be off, and Cloudreplied that she did not know at that time that shewas goingto fire her.After talking with Churchill and Nelson onMarch 28, 1969, Cloud called employees PamDade and Judy Lopuh individuallyintoher office.She told Lopuh that she had let Churchill and Nel-son go andthat she knew Lopuhwas against her forsome reason.Cloud told Lopuh that she wastalkingabout her behind her backand thatif she had 502DECISIONSOF NATIONALLABOR RELATIONS BOARDanything to say she should say it to her face. Shestated that she knew that the girls in the sectionwere complaining about her and that she was notafraid of anyone.SupervisorClaraHunt told employee MaryMatthews sometime during the week of March 24,1969, that Cloud had told her she was going towatch Churchill like a hawk all week as she wasgoing to find an excuse to fire her; that Cloud hadtold Hunt that she was going to get rid of everyoneexceptGwen Guinnup, Clara Hunt, and MaryMatthews. 4Guinnup, who worked on the production deskprior to the time she quit Respondent in April1969, testified that because of her position, she wasable to observe the type of work done by Nelson;that it was easy for anyone to see that she was avery disinterested worker; she would stare intospace and not pay attention. She discussed Nelsonwith Cloud several times and recommended thatshe be discharged. The last time she made thisrecommendation was the day before she wasdischarged.C.Conclusionsas toDischarges of Churchill andNelsonThe issue is whether or not Ona Cloud ter-minated Churchill and Nelson because of their ac-tion in complaining about her to the Union, orbecause they displayed during their probationaryperiod that they were disinterested employees.Ona Roll Cloudisa very conscientious,loyal,and dedicated worker and desires a high degree ofloyalty and dedication from those under her super-vision.As manifested in her discourse to her em-ployees on Saturday, March22, 1969,however, shestrongly resents criticism of her actions and effortsmotivatedby the above-mentioned attributes.Among other things,she stated that because ofBruntzel'scomplaints to the Union she could notpromote her or anyone toa job overand above aregular journeyman position.'She recounted aprior incident of a discharge and a grievance overthematter.As to Churchilland Nelson,she ex-pressed concern about their consistent refusal toworkovertime,but stated that otherwise their workappeared to be satisfactory.On the following workday, Monday, March 24, atnoon, Churchill, Nelson, and three journeymen,Bigelow,Fence, and Trujillo, of Cloud's section'Cloud deniedthat she stated that she knew the girls were trying to getrid of her, as Lopuhtestified She acknowledgedin her testimony, however,that onMarch 22 shetold her employees she knewthey weremaking com-plaints abouther to the Union, and I findthat these are the wordsshe usedon this occasion'Matthews was a reluctant witness and gave the abovetestimony onlyafter being confrontedwith her affidavitgiven to a Board agent on April23, 1969,Hunt denied making a statement to Matthews thatOna Cloudwas going to dischargeeveryone exceptMatthews,Hunt,and one otherClouddenied stating to Hunt that she was going to get rid ofeveryone ex-cept the three named employees In viewof the hearsayprobleminvolvedin this testimony,Ido not find thatCloudmade the statement attributed tomet with Union Representative Brandenburg andwere observed in this meeting by Hunt and Guin-nup. On the same day, Cloud informed Hunt andGuinnup that she planned to terminate Churchilland Nelson on Friday of that week and was going towatch them very closely. She asked for theassistance of Hunt and Guinnup. Guinnup that daystarted keeping complete production records, andbothHunt and Guinnup recommended theirdischarges during that week.IfChurchillandNelsonwere so close todischarge on Monday, March 24, they certainlyshould have been equally close on Saturday, March22, when Cloud told them that except for theirovertimeproblem, theirworkwas otherwisesatisfactory. Neither of them were warned by Cloudor any supervisor of any imminence of dischargebecause of work error or work habits, but had beenwarned of discharge in the event of a refusal towork overtime; and on the occasions where theirpersonal interests conflicted with overtime, theyabandonedtheirconflictingplans.Cloudacknowledged this distinction between them andDebbie Griffin who had been discharged in earlyMarch 1969 for refusal to work overtime.Of the five employees meeting privately withUnion Representative Brandenburg, only Churchilland Nelson were in their probationary period, andthus more susceptible to discharge. But their proba-tionary period had another 30 days to run. The tim-ing of the discharges-the proximity to the meetingwith Brandenburg and the complaints relayed toCloud through McGlothlin; the lack of proximity toany overtime incident or other particular incident;and the lack of proximity to the expiration of theprobationary period-is further indicia that Cloudwas motivated by the fact that Churchill and Nel-son had utilized the Union to seek remedy for com-plaints against her.' Cloud told Nelson on March 28that she did not seem to like the way things wererun around there. On the same date, she also toldjob applicant Carolyn Coker (see paragraph G(5) )that she had troublemakers and that if there wasany trouble, her first loyalty was to her boss.Ifind that Respondent discharged Churchill andNelson on March 28, 1969, because of their unionactivities. I also find that Respondent interferedwith, restrained, and coerced employees by Cloud'sstatement to employees on March 22, 1969, thatBruntzelwould not be promoted and would haverestricted duties because of her complaints to theher byHunt, but, I do find that Hunt made the above statements to MaryMatthewspredicatedon statementsmade by Cloudto Hunt, aspreviouslyfound,on Monday, March24, 1969 Cloudtold Hunt and Gumnup that shecontemplated lettingChurchilland Nelsongo on Fridayand planned towatch them and observetheir work closelyduring that week' She testified that the complaintswere "obviouslymade during workinghours," but the testimony shows that it occurred in the evening,beforework,and during the lunch period'Cloud testifiedthaton April7, 1969, she and her husband left on a tripto Arizona,but I cannot find that this had a significant influence on the tim-ing of the discharges, particularly since 10 days separated the two events INTERNATIONAL TYPOGRAPHICAL UNIONUnion about Cloud's operation of the section. Also,Ido not find that Cloud's statement to employeeson March 22,1969, that she was aware of theircomplaints about her to the Union,constituted im-pression of surveillance.She stated she had heardfrom three sources that complaints were beingmade; thus, persons had informed her that day ofthese facts.There is no indication that she had in-itiated any action of surveillance.D. Discharge of June LargeJune Large was employed by Respondent in Oc-tober 1966, and left its employ on January 31,1969, on a leave of absence.Large wanted theleave of absence to remarry her ex-husband and toestablish a home,and she wanted an opportunity toreturn to work for Respondent in the event theremarrige did not work out. The terms of the leaveof absence,as set forth in letter from AssistantSecretary-TreasurerFrancisMcGlothlinandacknowledged by Large in letter of January 31,1969, were as follows:1.Should you be desired to return to work onor after August 4,1969, and should there be ajob opening on work you are competent to per-form, you will be rehired.Should there be nojob openings you are competent to fill at thattime you will be offered the first opportunity tofilla vacancy on work upon which you arecompetent.This is with the clear understand-ing in either case that your rehire will notnecessitate the unnecessary reassignment ofanyone employed at that time or a reduction inthe force in order to make room for you.2.That should you subsequently return towork under the conditions set forth above yourattendance record must show considerable im-provement or the employer reserves the rightto terminate your employment.On April 23,1969, Large returned to Respon-dent and talked with McGlothlin about returning towork.She told him that her marriage had notworked out and that she was giving notice that shedefinitely needed her job and was available forwork.She handed him her letter dated April 21,1969, which states as follows:As of the above shown date,Ihereby notifyboth you and my employer, the InternationalTypographical Union,that circumstances forcemy return to work.Therefore,according to theconditions set forth in my Leave of Absence, Iwill accept any job opening that I am qualifiedfor which you have available for me in the fu-ture.You may contact me by mail at the new ad-dress shown below my name.Iwill not have atelephone immediately but I will let you knowthe number as soon as I get one.McGlothlin told her that there were no openingsand that he would let her know.503The General Counsel contends that Large wasdenied reinstatement or reemployment thereafterbecause of union activities engaged in by her priorto her leave of absence when she was vice presidentof the local union and because of her participationin the strike in July 1969.Respondent contendsthat the position she left was filled by another em-ployee who remains on that job and that there havebeen no job openings in any positions which she isqualified to perform as a journeyman; that althoughemployees have been hired,they have been em-ployed as beginners and have been trained for thepositions they were to fill and received beginner'swages rather than journeyman pay. Since Respon-dent was not and is not opposed to union member-ship by its employees,the issue is whether or notLarge was denied employment because of her par-ticular activities on behalf of the Union.At the time June Large commenced her leave ofabsence,she was working on the applications desk.Employee Peggy Whittenbeck was assigned this jobwhen Large left and is still on this desk. The em-ployee assigned to this desk takes applications thatcome from potential ITU members and processesthem,making cards for the keypunching operation.There is only one employee assigned to this work.When Large was employed in October 1966, shewas hired as a machine operator and worked onone of the computers,the collator.She remainedon this assignment until September 1967, when shewas placed on the applications desk.InMarch 1968,Large became vice president ofthe local union.InMay of that year,during theabsence of Union Steward Jessie Madison,she han-dled a grievance for the Union which concernedthe matter of an increase in wages for several newemployees.McGlothlin was the representative ofRespondent. Both Large and McGlothlin workedout what they considered to be the amounts due.Neither could convince the other of the correctnessof his computations.McGlothlin testified thatLarge succeeded in exasperating him because of hisapparent inability to explain the matter in such afashion that she would understand it; that he finallygave up and asked the chief accountant to explainit to her. Large testified that he threw his pencil onthe desk and made some remark to her about herthick skull. Further processing of the grievance wasleft until the return of Union Steward Madison. OnMadison's return,another meeting was held on thematter.During the meeting,Madison asked for arecess to make some computations.Large wasworking on the figures when McGlothlin came toher and said he had a complaint that she was takingtoomuch time away from her desk.She thenreturned to her desk and her work,and did nothingfurther on the grievance at that time.On Friday,January 10,1969, during the noonlunch period,Large called Respondent's offices andtold an employee to tell her supervisor that shecould not return to work that day, that somethinghad come up and that she had to go out of town. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the following Monday morning, she called inagain andtold an employee to inform her super-visor that she was unable to return to work thatmorning but that she would be in at noon. She re-ported for work that afternoon and was called intoMcGlothlin's office. He stated that he had beenchecking her records and that she had a definiterecord of time lost from her job. He reprimandedher for being absent so much of the time. Shereplied that she realized this, but that most of herabsences had been due to illnesses and surgery inboth 1967 and 1968. He also reprimanded her fornot talking with her supervisor when she called inon Friday and Monday. She tried to explain thatthat is the way she had done in the past when shehad been absent. McGlothlin told her that he wasnot interested in her problems that brought aboutthe absences. She then stated that in that case itwould do her no good to ask for leave of absence.He replied that he would not give her a leave ofabsence under any circumstances.During her rest period that afternoon, she talkedwith Union Steward Jessie Madison and Union Pre-sident Paula LeBaron about her problem, and theyagreed that she had sufficient reason to ask for aleave of absence. She typed up a request for leaveof absence that evening and gave it to McGlothlinthe next morning. The following day, she received aletterfrom him denying the request. She im-mediately took the letter to Union Steward Madis-on and they prepared a grievance on the matter.Shortly thereafter, Respondent and the Unionhad a meeting on the grievance. Union Representa-tive Brandenburg, June Large, and Union StewardsMadison and Shirley Avila were present for theUnion and Assistant Secretary-Treasurer F. R.Norelius were present for Respondent. McGlothlinpresented Large's record of absences and pointedout that she had been off sick 11 days during thepast 2 years. Brandenburg explained that she hadhad considerableillness andsurgery.McGlothlinstated that he did not feel Respondent could granther a leave of absence because of her record; thatLarge did not have to take a leave of absence; thatshe could terminate her employment with Respon-dent and be hired back; that Respondent had ratherpick someone with experience than to hire an em-ployee off the street and train him. Large con-tended that she wanted to have a job to come backto if themarriagefailed and for this reason shewanted to take a leave of absence rather than a ter-mination.Large explained that she had used up hervacation time when she was in the hospital. Mc-Glothlin then stated that he could not run a placewith the kind of record of absences that she had.Large contended that other employees had beengrantedleaves of absence; she asserted that onewho had worked for the Company less than 3months had been granted a leave of absence afteran accident, and another leave of absence a shorttime later due to an injury; another employeewhose husband was in the military service wasgiven a 3-month leave of absence to stay home withher children during the summer months and laterwas granted a week off to go toHawaiito be withher husband during a period of military rest andrecuperation.McGlothlin and Norelius went outside the meet-ing room to discuss the matter in private. On theirreturn, Norelius stated that they could give her aleave of absence, but that it would be on conditionsthat there was a job opening when she was ready tocome back and that her record of absences wouldimprove, and that she could not expect to comeback to the same job as it would be filled. Bran-denburg asked if there had been any complaintsabout her work, and McGlothlin replied that onone occasion her supervisor had come to him andcomplained about her being away from her work.During the strike of July 1969, Large par-ticipated in the picket line activity. On one occa-sion on his way out, McGlothlin spoke to Large andstated, "What a way to spend a leave of absence."On another occasion during the strike, Norelius ap-proached her and asked if she were not the ladythat he intervened for on a grievance. She statedthat she was and then said, "Well, I guess I made amistake."Following Large's notification to Respondent onApril 23, 1969, of her availabilityfor employment,and until aboutSeptember17, 1969,Respondenthired approximately29 clerical employees in theclassificationsof keypunchoperator, miscellaneousclerk, computeroperator,and file clerk; 9 werestarted as keypunchoperators,18 as miscellaneousclerks, 1 as file clerk in archives,and 1 as a com-puter operator. Twenty-onewerehired before thestrike of July 7and eight were hired thereafter. Oneof thoseemployed asa keypunchoperator, Je-anette Roberts,had previously worked forRespon-dent and was a rehire.Eachof these employees,however, was employedat the beginning wage of$72.50 a week, and afterthe new wage rate becameeffective in July 1969, at $78.50 per week.June Large testified that she expected to returnto work at a journeyman's rate of pay since she hadbeen with Respondent for 2-1/2 years, but that thesalary for her reemployment was not mentioned ordiscussed at any time. Prior to her employmentwith Respondent, she had worked as a keypunchoperator with the treasury department, and her firstperiod of employment with Respondentwas in thiscapacity. She testified that she thought she was upto journeyman's pay when she transferred from thatwork to the applications desk. She testified that shealso had some experience in some of the other posi-tions at Respondent, where she worked when shewas not busy on the applications desk; this includedthe setup desk, the Alpha Codes desk, card-o-maticwork, "non-match" work, and filing.Jeanette Jones, who was hired in May 1969,trained about 2 weeks for the work on the applica- INTERNATIONAL TYPOGRAPHICAL UNIONtionsdesk and then did this work while Peggy Whit-tenbeck was on vacation. After that Jones wasplaced on setup work.It is Respondent's practice to start employees aslearners at a wage less than the journeyman's scalewith the expectation that they will reach jour-neyman wages within 1 year. On rare occasions,Respondent has started an employee at a wageother than the beginner's starting wage and on oc-casions has advanced employees to journeymanstatus in less than 1 year, where it is quite apparentthat they are qualified. A keypunch operator mustbe a competent keypunch operator at the time ofemployment; Respondent does not undertake totrain a person to be a keypunch operator but tolearn Respondent's procedure.Respondent employs approximately 110 clericalsand approximately 40 are in the industrial pensionplan section.E.Conclusionsasto LargeIt is Respondent's contention that Respondenthas no obligation to Large under the leave-of-absence agreement unless a job exists that shecould walk into and perform as well as a jour-neyman performing that job, and apparently Mc-Glothlin has been of the opinion that the applica-tions desk is the only job in this category. Anumber of Respondent's supervisors testified thatLarge was not qualified to perform as a journeymanany of the jobs in their sections, but this, of course,isbased on the facts that (1) one must becomefamiliar with any job assignment at Respondent inorder to do it properly and expeditiously, and that(2) they, the testifying supervisors, have not ob-served Large performing any of the positions intheir sections. Such was also the testimony of HildaBauer,supervisor of the computer section. Largeworked in her section in 1966 and until September1967-almost 1 year. But, Bauer testified thatLarge operated the "collator," and at present, thereis no collator machine in her section; that in Janua-ry 1969, there was a change in the work procedurefrom cards to tape; that she now employs two com-puter operators and two setup girls and that each oftheir jobs requires 2 to 3 months of training orfamiliarization.It is true that unless Large went back to a jobidentical to one that she had performed before, shewould have to familiarize herself with a new routineor procedure. And it is apparent that on this basisMcGlothlin is taking a position that Large is not"competent to perform" any of the positions thatwere filled.Ifind this to be an erroneous and discriminatory'McGlothlin testified that he did not learn that Large claimed any com-petence as a keypunch operator until he was visited by a Board investigatorin the investigation of the charge in her case He told the investigator that ifLarge wanted to claim competence as a journeyman keypunch operator, hewould put her to work as she would then be qualified under the terms of theleave-of-absence agreementBut there has been no communicationbetween McGlothlin and Large on this point505interpretation of the leave-of-absence agreement.Large had worked in the computer section for al-most a year, and during the additional year and ahalf that she had worked at Respondent on the ap-plications desk, she had filled in from time to timeon other jobs. She was certainly "competent to per-form" some of the positions for which approximate-ly 29 employees were hired. She would, of course,have to familiarize herself with changed proceduresor differentmachines,but other employees had hadto do this when changes occurred and also whenthey were reassigned to new positions. Large hadhad to do this when she was reassigned from thecollator to the applications desk. As McGlothlinhad said when trying to persuade Large to ter-minate rather than go on leave of absence, it wouldbemore advantageous to Respondent to picksomeone with experience than to hire an employeeoff the street and train him.7But, of course, the paramount issue before me iswhether McGlothlin's interpretation of the leave-of-absence agreement and failure to reemployLarge were motivated by Large's union activities orby her attendance record. The parties are in thewrong forum for any remedy on the matter of con-tractualobligationarisingfrom the leave-of-absence agreement. Recourse before the NationalLabor Relations Board exists only if the discrimina-tionwere motivated by the "union activities" ofLarge, and were calculated to discourage such ac-tivities by employees.Turning now to this point, I am not persuadedthat Respondent through McGlothlin, who handledthismatter, was so motivated. I find that his con-cern and motivation was her attendance record. Hecalled her in for a reprimand about her attendancerecord before her first mention of a leave ofabsence and immediately after she had absentedherself parts of 2 days with only indirect notice toher supervisor. At that time, McGlothlin expressedhis opposition to a leave of absence under her cir-cumstances, but apparently was persuaded byNorelius to allow it when the matter was presentedby the Union as a grievance.All of this occurred approximately 7 or 8 monthsafter the "union activities" of Large, at which timeMcGlothlin had become exasperated at her inabili-ty to comprehend him. McGlothlin called Large inon January 13 for a verbal reprimand and warningonly. She is the one who initiated the break in heremployment.Also,Respondent's reluctance toreinstate or reemploy Large was clearly manifestedbefore the strike in July 1969, as by that time 21clerical positions were filled with new employees.Ifind that there is insufficient evidence to con-Thereis some confusion in the evidence as to whether or not Large setforthin her application for employment her prior experience and abilitiesas a keypunch operator,but, irrespective of this, her record of employmentwith Respondent in this capacity would certainly speak louder than a workhistory on an application form 506DECISIONSOF NATIONALLABOR RELATIONS BOARDclude'that Respondent refused to reinstate or reem-ploy Largebecause of union activities.F.TheDischargeof Charles A. ScheibleScheible was first employed by Respondent inMarch 1951,as an accountant.Prior to that time,he had been employed by an accounting firm thatdid some work for Respondent.He was dischargedinAugust 1957, because of his absence from dutyduring a convention in NewYork City.He wasreemployed by Respondent in June 1963,after itmoved its offices to Colorado Springs,Colorado.He was employed by Secretary-Treasurer WilliamCloud, who had known Scheible since 1949. InSeptember 1963, Scheible was advanced to theposition of chief accountant but was demoted inSeptember 1964, to a junior accountant because ofhis failure to be on duty at a critical time during a.conventionheldbyRespondent in Honolulu,Hawaii.Because of his absence at this time, Cloudsummoned Roger Martwick,an accountant inRespondent'soffices inColorado Springs, andreturned Scheible to these offices.Cloud permittedScheible to remain with Respondent as a junior ac-countant.InFebruary 1967,DaleWilmeth becameRespondent'schief accountant.Under him weretwo accountants,Scheible and Martwick and fourclerks.The accountants are salaried personnel; theyare not paid for overtime hours nor is their pay af-fected by time off for illness;that is, they receive aset salary irrespective of the need for overtimehours or for time off due to illness.WhenWilmethbecame chief accountant,he started keeping at-tendance records on his employees. Scheible hadan extremely poor attendance record. In 1967, theoccasions on which he was late at least a half houror more totaled 21; on 8 occasions,he was absentthe entire day. In 1968,there were 11 occasionswhere he was absent as much as 45 minutes ormore and on 5 of these occasions,he missed the en-tire day.In 1969, there were nine occasions whenhe was absent for half an hour or more or missedthe entire day, up to and not including the incidentin July for whichhe was terminated.Most of thetimes, Scheible would call in with an explanation,but on some occasions,there is no record that hecalled the office.The excuses ranged from personalillness,appointments with a doctor,overslept, per-sonal business,and on a few occasions no reasonwas given.In spite of this record, on only one occasion didChief AccountantWilmeth complaintoCloudabout the matter.InApril 1969,about 2 p.m.,Scheible toldChief AccountantWilmeth that hehad to go to the dentist but would make up thetime.Wilmeth asked if he had an appointment andScheible replied that he did not.Wilmethsuggestedthat he call and make an appointment and then goto the dentist and come back to work. Scheiblebecame upset at this and Wilmeth suggested thatthey talk with Secretary-Treasurer Cloud. ButCloud was absent that day and on the next day Wil-meth mentioned the incident to him and recom-mended that some action be taken. Cloud took noaction on the recommendation.The union strike of Respondent began on Mon-day, July 7, 1969. Scheible arrived for work thatmorning at or about 8:55, approximately 5 minutesbefore his starting time. He observed the presenceof the picket line and then parked his car andjoined the picketers. Also, on Tuesday, Wednesday,and Thursday of that week, he joined the picketersat Respondent's premises, but did not himself carrya picket sign. About 3:30 p.m. on Thursday, July10, he left the picket line area to get a jug of coffee.In his mailbox, he found a note from Respondent,dated Tuesday, July 8, 1969, and signed by WilliamR. Cloud as follows:If you should desire to return to Indianapolis ormove to another location not in excess of thatdistance, you will be entitled to transportationand the cost of moving your household goods.Should you desire to do this, I would suggestthat you get in touch with my office in advancein order to allow sufficient time to make thenecessary arrangements.Shortly thereafter, Scheible called Cloud and toldhim that he would take the offer and asked that ar-rangements for first-class passage be made as soonas it could be done. Cloud agreed; transportationwas arranged, and a ticket was furnished to Schei-ble.At no time was Scheible told nor did he ask forthe reason for his termination. It is Respondent'spractice when a salaried person is employed fromanother city to pay that person's transportationback to that city or an equivalent distance upon histermination.On Monday morning, July 7, Wilmeth reportedto Cloud that he had no one in his section becauseof the strike. Cloud checked around and a fewclerks were furnished to Wilmeth to help out withhiswork. Accountant Martwick was on vacation.On that day or the next day, Wilmeth called Mart-wick and told him that he was shorthanded andasked him if he could come to work and take hisvacation at a later date. Martwick reported to workon Wednesday, July 9, 1969. Wilmeth was told byother employees that Scheible was at the picketline, althoughWilmeth did not see him there him-self when he reported for work or left work. How-ever, Secretary-Treasurer Cloud did observe himthere.On Tuesday evening, July 8, 1969, Cloudmade the decision to terminate Scheible for thereason that he did not report for work.' Cloudtestified that he expected his salaried employees toreport for work in the event of a strike. Cloud8Respondent's personnelrecords on Scheible show a termination date ofJuly 7, 1969 INTERNATIONAL TYPOGRAPHICAL UNIONtestified that Scheible was a very talented accoun-tant but had "an irresponsible streak." Apparently,Cloud tolerated Scheible's poor attendance recordgenerally until the absence was caused by his par-ticipation in the strike of the Union against Respon-dent.Although Scheible, as a salaried employee, wasnot subject to the overtime and sick leave benefitsprovided for in the Union's contract with Respon-dent, nevertheless as an office employee and onewithout supervisory authorities, he was in the ap-propriate bargaining unit recognized by Respon-dent.9Itseems clear that Scheible was terminatedbecause he chose to participate in the strike andnot to report for work during the week of July 7,1969. Although Cloud had tolerated "an irresponsi-ble streak" on the part of Scheible and for thisreason may have felt justified in expecting a higherdegree of gratitude and loyalty in return, andalthough Respondent had sufficient cause to ter-minate Scheible because of his attendance recordand neglected to do so until his participation on thestrike, nevertheless by discharging him because ofhis union activity, Respondent has discriminatedagainst him within the meaning of Section 8(a)(3)of the Act.Scheible died on October 27, 1969, while thehearing herein was in recess.G. Respondent's Alleged Interference with the Union1.Petition of April 15, 1969At all times material herein and until June or July1969, all of Respondent's intermediate supervisors,being about 12 in number, were members of theUnion and paid union dues. Apparently, most ofthem were members of the Union prior to their ap-pointment as supervisors. There is no dispute as tothe fact that each possessed at least some of theauthorities of a supervisor as defined in Section2(11) of the Act.Section 14(a) of the Act sets forth that nothingin the Act shall prohibit any supervisor frombecoming or remaining a member of a labor or-ganization. The question is whether his attendanceat union meetings and/or participation in the nor-mal activities or privileges of membership con-stitute interference by Respondent with the ad-ministration of the Union.At his first meeting with the supervisors whowere members of the Union, Union RepresentativeBrandenburg told them that although they shouldnot be members of the Union, he would representthem since they were and that they were entitled tothe benefits of the collective-bargaining contract.A collective-bargainingagreementbetweenRespondent and the Union expired on April 30," It is difficult to see a distinction between him and Roger Martwick, theother accountant in the section,yet the General Counsel has alleged andRespondent admitted that Martwick is a supervisor within the meaning ofthe Act Martwick testified that he was classified as a supervisory employee5071969, and bargainingsessionscommenced onMarch 27. Other bargaining sessions were held onApril 17, 23, and 29, May 1, 20, 21, and 27, andJuly 9, 11, 15, 16, and 17, 1969. At the first bar-gainingsession, a representative of Respondent ob-jected to some of the language Brandenburg used inhis proposals. Brandenburg acknowledged that hewas not familiar with ITU terminology.On April 15, 1969, following Brandenburg'smeeting with the supervisors on March 25 and fol-lowing the first bargaining conference on March27, and following a discussion of the matter withother employees and supervisors, Supervisor San-dra Frazee, who had been a member of the Unionsince she started working for Respondent in 1963,prepared a petition as follows:We, the undersigned members of OPEIU # 64,hereby petition and request that a specialOrder of Business be called at the next meetingof the Union, on April 22, 1969, at 7.45 p.m.for the express purpose of rescinding previousaction of the Union in engaging the services ofa BusinessAgent, namely one William Bran-denburg.Our petition and motion to dismiss the servicesofMr.Brandenburg is based upon ourknowledge that Mr. Brandenburg has failed tofully advise our members of current collectivebargaining procedures and because of hisknown incompetence in faithful collective bar-gaining practice.She solicited the signatures of employees and su-pervisors to the petition contending that Bran-denburg was an amateur dealing with professionals;that he was not a lawyer and did not know what hewas doing. Some of the solicited employees signedthe petition and some did not. Some of the solicita-tionwas done during working hours at Respon-dent's offices and some of it was done after hours.Employees participated in the idea of having such apetition and also in the solicitation of signatures.On the second day of the solicitation, Frazee, Su-pervisor Charlotte Andersen, and two employeeswere called into the office of Assistant Secretary-Treasurer F. R. Norelius and he made it clear tothem that there would be no union business oncompany time. Frazee then took the petition to herresidence.On April 11, 1969, Assistant Secretary-TreasurerMcGlothlin had sent a memorandum to UnionSteward Jessie Madison in which he advised herthat far too much office time was being spent onunionmatters.He asked that such conferences,meetings, discussions, etc., be confined to non-working periods of the day. At the union meetingheld on April 14, the Union's president advised themembers of the contents of this memorandum. Iby Cloud after the convention of Respondent in 1964 Nevertheless, heremained a member of the Union until June 30, 1969, when he was grantedan honorary withdrawal because of his supervisory capacity 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that there was no disparate treatment byRespondenton this matter ofunion business oncompany time. Frazee's union activitieswere also,not permitted.During the solicitation of signatures, Frazee sol-icited the signature of employee Judy Lopuh, whowas a personal friend. She told Lopuh in words totheeffect that by keeping Brandenburg theyseemed to be going in the wrong direction, that itwas senseless to threaten a strike before you wentinto negotiations, and that if they did not sign itthey might not have jobs.10 However, I find that thiswas not a threat of discharge but her surmise as to alikely consequence of their continued employmentof Brandenburg.This petition was also signed by SupervisorsClara Hunt, Joan Walls, Charlotte Andersen, Phyl-lisMoreland, and Chief Accountant Dale Wilmeth.Walls passed it on to one of the employees underher supervision.2.Supervisors at union meetingsSupervisors who were members of the Unionfrequently attended union meetings, and on May22, 1969, the meeting at which Respondent's con-tract proposals were voted on, Supervisors OnaCloud,CharlotteAndersen, JoanWalls,ClaraHunt, Phyllis Moreland, Sandra Frazee, and RoseLee Bulman were in attendance. At this meeting,the membership voted to reject Respondent's con-tract proposals by a vote of 38 to 36. The super-visors participated in the vote on this proposal.Supervisor Andersen attempted to speak on thefloor at one of the union meetings at which con-tract proposals were being considered, presumablythismeeting, and she was refused by the chairmanand Union President LeBaron on grounds that shewas a supervisor. Prior to this occasion, she hadbeen able to participate at the union meetings, buton the prior occasion, contract proposals were notbeing considered.Section 5(b) of the Union's constitution andbylaws specifies that, "in the event any memberbecomes a supervisor within the meaning of exist-ing applicable legislation in the United States anddoes not make application for and receive awithdrawal card, such member shall not be eligibleto participate or have a vote in any of this Union'sproceedings which affect the wages and conditionsof employment in the establishment where he isemployed as supervisor."In view of the past practice of participation bysupervisors in union meetings and the concern ofthe supervisors as to the contract provisions, An-dersen sought and obtained a clarification of theirrole from the Union's International president, andwas advised that the supervisors who were membersof the Union were entitled to a voice and a vote incontract proposals.10Frazee denied using the language about loss of job, but 1 find thatwords to that effect were used As found hereinafter,she stated at a unionAt the union meeting held on June 9, 1969, astrike vote was taken. This meeting was attended bySupervisorsMoreland,Walls,Andersen,Bulman,and Sandra Frazee, and supervisors were permittedto express themselves. Supervisor Bulman spokeabout their responsibilities and the consequences ifthey went on strike and told them in words to theeffect that they would lose themselves personally ifthey went on strike as to benefits, wages, and soforth. Supervisor Sandra Frazee also spoke at thismeeting and told the employees that it would dothem no good if they went on strike becauseRespondent would bring in ITU men to do theirjobs. Also at thismeeting,she votedon union con-tract proposals for submission to Respondent.3.Petition of May 1969Following the union meeting of May 22, 1969, apetition was prepared by someone with the follow-ing caption:We, the undersigned, members of OPEIULocal 64, meeting the requirements as stipu-lated by the laws of our International Union,hereby petition that a special meeting begrantedonWednesday, June 4, 1969, toreconsider the contract proposals submitted bythe employer, the International TypographicalUnion.This petition was signed by the following super-visors: Phyllis Moreland, Charlotte Andersen, JoanWalls, and Sandra Frazee. Andersen testified thatshe does not recall who gave her the document norto whom she gave the document. Walls receivedthe petition from an employee in her section onemorning before work; she signed it and passed it onto one of the employees in her section.4.Petitionof July 9, 1969On July 9, 1969, after the strike had begun, apetition to the Union was prepared by someone andcirculated for signatures. The petition had the fol-lowing caption:We, the undersigned employees of the Interna-tional Typographical Union, do hereby requestthat the original proposal made by the Interna-tional Typographical Union to OPEIU # 64 bepresented again for the purpose of voting onthis proposal.This petition was signed by the following super-visors: Sandra Frazee, Ona Roll Cloud, Joan Walls,PhyllisMoreland, Clara Hunt, Rose Lee Bulman,CharlotteAndersen, Roger Martwick, and ChiefAccountant Dale Wilmeth. After being signed byMartwick, he passed the document to employeeJoanne Perue. After being signed by Walls in thecoffeeroom, she passed it to one of the employeesfrom her section who was standing beside her.meeting inJune 1969 that, in the event of a strike,Respondentwould bringin ITU men to do their jobs INTERNATIONAL TYPOGRAPHICAL UNION5095.Employees required to join the UnionThe General Counsel offered evidence of one in-cidentwithin the limitation period of 6 monthsprior to the filing of the initial charge, on the pointas to whether or not employees were informed thatRespondent required its employees to join theUnion. Carolyn Coker testified that when she wasinterviewed for employment by Ona Cloud on theafternoon of March 28, 1969, she was told that shewould have to join the Union. This is the date ofthe termination of Churchill and Nelson. ShetestifiedthatCloud told her she had severaltroublemakersandasked if Coker were atroublemaker; that if there were any trouble, herfirst loyalty was to her boss.Cloud denies making a statement about anyrequirement to join the Union to Coker or to any-one. She testified that she has told new employeesthat they would be approached by the office work-ers union to join and that membership in it isvoluntary as far as Respondent is concerned.There is no union-security clause in the Union'scontract with Respondent, and not all employeesare members of the Union. Coker testified that shehad already been told by someone before she wentfor the interview that she would have to join theUnion, and apparently she assumed that Cloud'sreference to union membership was the same. I findthat Cloud did not tell Coker she would have tojoin the Union."6.ConclusionsIfind that Cloud's statement to Coker did notconstitute illegal support to the Union or inter-ference with union activities.As to the participation of intermediate super-visors in union matters, this is notper sea violationof the Act. It is a violation only where the employerthereby interferes with the administration of aunion. Precedent divides cases with this issue intotwo broad categories-where the supervisor is in-cluded in the bargaining unit, and where he is not.Generally, in situations where the supervisor is notin the bargaining unit, even attendance at unionmeetings, if uninvited, constitutes interference. Butin some bargaining relationships, and it is a practicein certain industries such as the building and con-struction industry, intermediate supervisors arerecognized as being in and are included in the bar-gaining unit; that is, the union involved bargains forthem and contract terms are applicable to them. Inthis category, it has been held that attendance atunion meetings, participating and voting on internalunion affairs, and holding of union offices, wherenot instigated or ratified in fact or in appearance bythe employer, is not interference by the employer." In resolvingcredibility onthispoint,Ihave also considered thetestimonyof witnessesabout such remarks having been madeto them bysupervisors, other than Ona Cloud, when they were employed at timesmorethan 6 monthsbeforethe initial charge herein" AlliedChemicalCorporation,Wdputte Coke OvenDivision, 175 NLRB974, National GypsumCompany, 139 NLRB 916,Banner Yarn Dyeing Cor-On the other hand,participationasaunionrepresentative at the bargaining table with the em-ployer has been held to constitute interference. 12Supervisors of managerial level, such as job su-perintendents,are in the category of supervisorsnot in the bargaining unit and may not participatein union matters with impunity."In the instant case,the supervisors attendedunion meetings,participated in and voted on in-traunionmatters and also on contract proposals.The issues then are whetheror not theyare or werein the bargaining unit, and iftheywere, thenwhether or not their conduct was instigated orratified by RespondentThe factsare not sufficiently clear to fit the su-pervisors neatly in one or the other category, butfrom the preponderance of the evidence I find thatthe intermediate supervisors were in the bargainingunit and that OnaRoll Cloudand Dale Wilmethwere managerial level supervisors and were not.Thereisno indication in the collective-bargainingagreement itself that any supervisors were includedin the bargaining unit or coveredby itsterms. Itspecified the bargaining unit as "all office em-ployees engaged at [Respondent's] International of-fice in Colorado Springs, Colorado."The onlyreference to supervisors in the agreement was thatthey were exempt from the provision allowing em-ployees with more seniority to claim jobs in theevent of a reduction in force.However,as set forthin the testimony of Supervisor Charlotte Andersen,the supervisors received the same benefits that theemployees did, such as sick leave,insurance, vaca-tions,and holidays. The contract contained nowage scale;itmerely provided that "there shall be a$3.50 weeklyincrease retroactive to May 1, 1966,to employees still employed at theITU." Ap-parently the intermediate supervisors were hourlypaid; I base this on the testimony of Supervisor San-dra Frazee that she was hourly paid. In the negotia-tions for a new contract,UnionRepresentativeBrandenburg proposed that all supervisors beplaced on a salary rather than hourly pay. He wastold on this occasion by Respondent's representa-tive, Lee, that he was not to worry about the super-visors; that Respondent took care of its own people.Brandenburg confessed that he really did notknow what to do with the supervisors.However, hehad a special meeting with them prior to contractnegotiations to get acquainted with them and tofind out their problems. He told them that hethought they should not be in the Union, but asthey were,they were"entitled to all of the provi-sions of the contract that have been negotiated andallof the things provided in the constitution andbylaws," and that he would represent them.poration,139 NLRB 1018, Nassauand SuffolkContractors'Association,Inc , and itsmembers,118 NLRB 174" AnchorageBusinessmen's Association,DrugstoreUnit,124NLRB 662,enfd 289 F 2d 619(C A9), Bottfield-Refactorte%Co,127NLRB 188,enfd 292 F 2d 627 (C A3), DetroitAssociationof PlumbingContractors,126 NLRB 1381, enfd in part287 F 2d 354 (C A D C ) 510DECISIONSOF NATIONALLABOR RELATIONS BOARDBased on these considerations I find that the in-termediate supervisors were in the bargaining unit.This was a condition that had existed for a longtime, and I find that it was not instigated or ratifiedbyRespondent.Although the supervisors' par-ticipation(1) in the intraunion petition seekingdismissal of a business agent, (2) in the matter ofthe acceptance or rejection of contract proposals,and (3) in the matter of a strike vote, were calcu-lated to exert an influence on the course of actiontaken by the Union, nevertheless, under the cir-cumstances that existed here, it was not conductengaged in by the Employer. And, it falls short ofthe bargaining table confrontation held to be illegalin theNassau & Suffolkcase.I find that by the con-ductof intermediate supervisors as describedherein Respondent has not interfered with the ad-ministrationof the Union within the meaning ofSection 8(a)(2) of the Act and has not engaged insurveillance or interference within the'meaning ofSection 8(a)(1) of the Act. Also, I find that the re-marks of Supervisors Bulman and Frazee at theJune 9 meeting constituted expressions of personalopinion and were not attributable to Respondent.As to Supervisors Ona Roll Cloud and Dale Wil-meth, the facts are not the same. From a preponder-ance of the evidence, I find that they were not inthe bargaining unit, although they were members oftheUnion. Cloud attended the union meeting ofMay 22 and voted on Respondent's contractproposals under consideration,she and Wilmethparticipated in the signing of a union petition datedJuly 9,1969, regarding the reconsideration of con-tract proposals andWilmeth also signed anotherpetition seeking the dismissal of Union Representa-tive Brandenburg dated April 15, 1969,. 1 find thatthey were both staff members of Respondent.Staff members may be employed only by Respon-dent's president or secretary-treasurer,whereas in-termediate supervisors may be employed by a staffmember.Staff members are all salaried and havemore responsibility than hourly people,includingsupervisors,and they are not subject to the termsand conditions of the collective-bargaining agree-ment.Their salary is predicated on the pay that isallowed the elected officers of Respondent and hasno relationship to the union contract. AlthoughCloud's status as a staff member is not as clear asthat of Wilmeth, she was salaried;her wage was notnegotiated by the Union; at least one supervisor,Clara Hunt, was selected by her to be a supervisorand was under her supervision, Cloud's duties weretaken over by Staff Member Walter Meneilly whenshe resigned; and she referred to herself in hertestimony as being in the category of staff mem-bers. I find that Ona Roll Cloud and Dale Wilmethwere not in the bargaining unit and by their con-duct described above, Respondent has interferedwith the administration of the Union in violation ofSection 8(a)(2) of the Act.H. The Demotionof Frieda ClarkFrieda Clark was employed by Respondent inAugust 1964, as a dictaphone typist in the steno-graphic pool in the president's department In June1967, she was notified by memorandum from HarryReifin, an assistant to the president and director ofpersonnel, that she would be the assistant to PoolSupervisor Betty Cahill. The pool has four to sixemployees; in this capacity, Clark's duties were todirect the work of the pool during the vacation, ill-ness,or other absence of Cahill. She had noauthority to hire or fire or effectively recommendsuch action. She received a $6 raise in recognitionof her added responsibilities.On July 25, 1969, Reifin called Clark and twoother employees into his office and advised themthat while Cahill and others were away at a conven-tion, no girl would be in charge in the pool, but thatan ITU staffmember,N. D. Lee,an assistant to thepresident, would be in charge. On October 1, 1969,Clark was called into Reifin's office and informedthat as she was no longer operating as substitute forPool Supervisor Cahill, her pay was being reducedfrom $126 to $100 per week. The followingmemorandum was read to her:It is my duty to inform you that, effective withthe week ending October 10, 1969, your salarywill be adjusted to reflect the fact that we areno longer operating with a substitute for Mrs.Cahill when she is away from the office. It hasbeen determined to be more practical to pro-vide such supervision, when needed, by ITUsupervisory members of the staff.The highest rate currently provided under ourOPEIU contract for Dictaphone Operators-Stenographers is $93.50 per week. This rate,plus the $6 general increase effectuated May 1,1969, i.e., 99.50 per week, would be your rateof pay as above indicated. We are rounding itout to an even $100 per week.On October 3, 1969, Clark resigned her employ-ment with Respondent and did so by letter of thatdate to President John J. Pilch.The General Counsel contends that Clark wasdemoted because of her union activities andfeelings. The Respondent contends that it was pur-suant to a reorganizational program instituted byPresident Pilch.In April 1969, Clark refused to sign the petitionseeking the removal of Union Representative Bran-denburg.Her signature was solicitedby EllieSteiner,secretary to James Schell,an assistant tothepresidentand director of the Bureau ofStatistics.During this time, Clark also had a discus-sionwith Supervisor Sandra Frazee about thematter. During the discussion,the possibility of astrike came up. Clark asked Frazee whether or notthe people who crossed the picket line should be INTERNATIONAL TYPOGRAPHICAL UNION511considered rats and scabs by the Respondent. Clarkcould not recall Frazee's answer. A few days later,she had a conversation with Schell about thismatter. He asked her who she thought she was bysetting ITU policy; that in her position she did nothave the right to expound on or determine ITU pol-icy.Clark asked what he meant and he referred toher statement about the employees being con-sidered rats and scabs by the ITU if they cross thepicket line of the Union. They had a rather lengthydiscussion, he inquired who was she to say that shewas going to the convention in Seattle that year; heinquired why his secretary, Ellie Steiner, had notbeen invited to the meeting the girls had had todiscuss the petition on Brandenburg. He also saidhe thought that the Union should get rid of Bran-denburg because he was not a union member andwas not qualified to represent the employees.Sometime in May 1969, Schell told her he feltthat she had a chip on her shoulder against him.Also in May, Cahill informed Clark that she(Cahill) would be going to the convention in Seat-tle,and it was indicated that Clark would not begoing because she was supposed to be in charge ofthe pool during the absence of Cahill.As previously mentioned, the Union's strike atRespondent existed from July 7 to July 17, 1969,when contract terms were agreed to and signed. OnJuly 25, Clark was notified by Reifin that duringCahill's absence while attending the convention,Assistant to the President Lee would be in chargeof the stenographic pool.In August 1969, Clark took a vacation of 1 week.On her return, Cahill was absent and in thehospital.Reifinwas supervising the pool in herabsence, and did so until Cahill returned. Cahillreturned from the hospital 2 days after Clark gotback from her vacation. Some of the girls askedReifin what was happening and he merely indicatedthat he was taking over Cahill's duties when shewas gone.14On October 1, 1969, Clark had a discussion withCahill about a new employee. Cahill had givensome copy work to the new employee and the workwas proofread by Clark and the new employee.Clark questioned the right of the new employee toput the OPEIU emblem at the bottom of the pagesince she was not a member of the Union. It wascustomary for a person doing typing to put her ini-tial at the bottom of the page and "OPEIU No. 64."Cahill contended that she thought it was permissi-ble and Clark argued that conditions had changed.Then, Cahill cut the "OPEIU No. 64" off the bot-tom of the sheet.Also on that day, Reifin had a long-distancetelephone conversation with President Pilch whowas out of the State on ITU matters. In this conver-sation,President Pilch asked Reifin if he hadreduced the salary of Clark. Reifin told him that he" I do not credit Reifin's testimony that in June 1969 he commencedsitting at Cahill's desk to carry out her duties when she was not there Histestimony on this point is vague and general and is tied to no occasion thathad not done it, and President Pilch told him to doitnow. He testified that the reason he had delayedthismatter to this late date was because he did notfeel like reducing anyone's pay and was dragginghis feet.Later that day, Clark was called into Reifin's of-fice, and he read to her a handwritten copy of amemorandum to the effect that she would bereduced in pay from $126 a week to $100 a weekas she was no longer operating as a substitute forthe pool supervisor.Reifin testified that in February 1968, Pilchbecame president of Respondent and immediatelyupon taking over these duties, he informed Reifinthat he wanted changes made in the operations inthe stenographic pools, that he did not want anddid not like the supervision of stenographers byother stenographers.He also wanted individualstenographers assigned to the different staff mem-bers.1.Conclusions as to ClarkIfind that Respondent demoted and reduced thepay of Clark because of union actions and expres-sions that she made while she occupied a positionthat placed her closer to management than a rank-and-file employee. Clark was relieved from theseduties and her pay was reduced to that of regularjourneyman in the stenographic pool.In April 1969, Clark had refused to go along withFrazee's petition seeking the dismissal of Bran-denburg; she made a sarcastic remark to Frazeeabout Respondent's attitude as a union towardthose who crossed a picket line; she was repri-manded by Assistant to the President Reifin for try-ing to expound ITU policies on this matter; shejoined with the rank-and-file employees during thestrike in July 1969; and on October 1, 1969, shetook Pool Supervisor Cahill to task on the matter ofpermitting a new employee and nonunion memberto use the union emblem on a letter that she hadcopied or retyped.Reifin's explanation for the delay in carrying outPresident Pilch's changes are not tenable. The factthat Reifin did not take any steps to carry out Pre-sident Pilch's instruction on pool supervision givenhim in February 1968 until after Clark's participa-tion with the employees in the strike of July 1969strongly demonstrates that it was her alignmentwith the Union rather than with Respondent on thestrike issues that prompted the removal of her fromthe nonsupervisory position of assistant to pool su-pervisorAnd it appears to me that there might bean inconsistency with President Pilch's instructionin the retention of Betty Cahill as pool supervisorrather than an ITU staff member. Also, it seems anunusual coincidence that Clark was notified thather salary was being reduced on the same day thatcould have brought about his assumption of these duties, and there is noevidence of any notification to Clark at that time that she was being re-lieved of her position as assistant to Cahill 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe had a disagreement with Supervisor Cahill onthe use of the union emblem.J.The Discharge of Margaret JonesJones was employed in August 1968, and ter-minated on October 15, 1969.During her entireemployment with Respondent,she worked in theindustrial pension plan section under the supervi-sion of Clara Hunt and Ona Cloud.She testified in this proceeding on September 23,1969, as a witness for the General Counsel,and shealso participated in the Union's strike in July 1969.It is contended by the General Counsel that she wasterminated because of these activities. Respondentcontends that she was terminated because of her in-ability to get along with other employees andbecause of errors in her work.When Jones was first employed,she was placedon "look-up work."Because ofcrowded space,Jones and about six other girls were moved into aroom on another floor.A short time later, threeemployees,Helen Fence,Patty Scruggs, and SandyBromer,complained to Hunt that Jones was caus-ing trouble and that they were having difficultygetting along with her. Then in the latter part ofOctober or in November 1968, she was transferredto the position of a keypunch operator.She stayedon this type of work until March 1969, whenRespondent changed to a different type of com-puter.From that time on,Jones worked as a setupgirl on reports. As a keypunch operator, Jones didnot work with other employees.Following the Union's strike in July 1969, Joneswas in the hospital and did not return to work untilMonday, August 11, 1969. Jones had been absentfrom work for more than 1 month and, on herreturn,Supervisor Hunt told her that new instruc-tions had been written and there had been changesin the work.Jones stated that another employeehad explained these to her.During that day, threeemployees, SharonWard,Mary Matthews, andClaudia Jackson, told Hunt that they were havingdifficulty getting along with Jones as Jones was try-ing to tell them what was what and was bossingthem around.On the next day as Hunt was checking theproduction record of the employees in her section,she found that Jones had not correctly filled out theproduction forms that she had worked on the priorday. She proceeded to show her how to completethese forms. Also she told Jones that the girls didnot have any harsh feelings toward her for herbeing on strike.Later that day, Jones then went to see WalterMeneilly, an assistant to the secretary-treasurer,and she reported to him about her conversation ofthatmorning with Hunt.She complained to himthat she did not think Hunt should have mentionedthis matter to her and he replied that he would talkto Hunt but possibly she was trying to be helpful toJones.Later,Hunt was called into Meneilly's office andhe told her that Jones had been in to see him.Meneilly told her that he could understand Jones'side as well as Hunt's side because he had been onstrike on occasions and on other occasions he hadnot been on strike when others had. He stated thatthey should bend over backward to get through toJones and to help her with her problems. Huntstated that she would try and would do everythingthat she could.Meneilly had been employed byRespondent in the latter part of July 1969, and oneof his duties was to take over the work that previ-ously had been done by Ona Cloud as supervisor inthe industrial pension plan section.On the occasions thereafter that Jones made er-rors, Hunt pointed them out to her, but Jones con-tended that they were caused by the computer orby another employee.For example,one employeebrought back a report that had been prepared byJones on which the total was incorrect.Jones con-tended that another employee had typed it for her.The other employee was confronted with the reportand stated that she did not type it and that the re-portwas in computer print; this employee alsostated that if she had typed it, Jones would haveproofread it before sending it out.On the first day of the hearing herein,on Sep-tember 23,1969, Jones was called as a witness bythe General Counsel and testified about (I) a con-versation she had had with William Frazee, anassistant to the secretary-treasurer, when she wasemployed in August 1968, regarding her joining theUnion,(2) the solicitation of her signature on thepetition of April 15, 1969, by another employeeand a conversation on the following day by SandraFrazee soliciting her signature on the document,and she testified about(3) the fact that severalnamed supervisors were present at the union meet-ing on May 22, 1969. She gave no testimony aboutSupervisor Clara Hunt other than that she was oneof the several supervisors who was present at theunion meetingon May 22.On September 24, 1969, the day after she hadtestified, Jones went into the office of Meneilly andasked to speak to him.She complained about thefact that Hunt had taken Barbara Bigelow off of theproduction table and had put Mary Matthews onthis table and since certain employees were awayfrom work because of the hearing and illness therewas no one to train Matthews. Meneilly explainedto Jones that he had instructed Hunt that he wantedat least three persons trained for each job. She thenstated that she had some concern for her job at thattime because she had testified at the hearing; thatshe was having trouble getting along with Hunt; andthat Hunt seemed to be picking on her.Meneillythen stated that "You can't testify against a personone day and think they are going to love you thenext day." Meneilly had not been at the hearing onthe prior day and had assumed that some of thetestimony of Jones had been a reflection uponClara Hunt. Jones then told him that she had not INTERNATIONAL TYPOGRAPHICAL UNIONtestified against Clara Hunt, that she had testifiedagainst "the whole stinking mess." He then told herthat he knew of no plot to compile evidence to fireany of the employees and as far as he could see, shewas doing a fine job.On the next day, September 25, Meneilly ob-served that there was a considerable amount ofconversation going on in the work area and heasked Hunt what was going on. She replied that sheassumed they were discussing the hearing. Meneillythen asked her to send three of the girlsin, amongthem was Jones. Among other things, he askedJones why she had such an apparent chip on hershoulder and why she did not appear to be able toget along with any supervisors. He told Jones thathe wanted it to be unmistakably clear that her at-titude and overall approach to her workas well asthe quality of her work had to improve or she couldnot continue in her employ with Respondent.In the early part of October 1969, Hunt showedtoMeneilly some work that Jones had done incor-rectly. She also told him that she had bent overbackwards and had tried to do the best she couldwith Jones; that Joneswas receiving journeymanpay but some ofthe new girls were doing betterwork; that not only was shenot doingher work cor-rectly and satisfactorily but she wascausing tensionin the officeand causingthe othergirls not to func-tionat100 percent.At thisparticular time,Respondent had a systems analyst checking theiroperations and these werereviewedwith him. Heasked Huntif the quality ofJones' work had im-provedat all since his last conversationwith her.She replied that it had not. Meneilly then asked herto compile a completerecord so that he coulddeterminehow her work compared bothin amountand quality with that of other employees doing thesametype of work. Also, Hunt reported to him thatJoneshad made two girls cry.On one occasion,Joneswas proofingsome work that employeeBeverly Eckles had set up.Eckles had made anerror anddid not haveher "message cards."Jonesasked herif she knew she was supposed to makethem.Jonesthen left, went back to her desk and satdown.Eckles then came overand Jones told hernot toworry about it, that she should look at her in-structions becausethey say thatshe was to makeher message cards whenshe did the setup andlookup work.Hunt came over and askedwhat wasgoing on. Eckles said that Hunthad not told herthese instructions and thenleft crying. On anotheroccasion,Jones andemployee Sharon Ward had aconversation regarding some cards that causedWard to cry.A few days later after discussing Jones and herperformance further with Hunt, Meneilly decidedto terminate Jones. Jones was not present for workon October 13 and 14, Monday and Tuesday, andon October 15, he had her sent in to his office. Onher way, she asked Paula LeBaron, the union pre-sident, to accompany her. He discussed her errorswith her and showed her and LeBaron some notes513that had been made on the matter. Jones asked himabout some of these errors and asked him if per-haps some of them could not be blamed upon themachines.He told her that in view of her bel-ligerence and her errors he could see no othercourse but to terminate her.Besides allegeddiscriminatees, aproximately 13employees were calledas witnessesby the GeneralCounsel during the first 2 days of hearing. Thetestimony of Jones was corroborative of other wit-nesses andwas not sifnificant in General Counsel'scase.On March 22, 1969, when Ona Cloud spoketo all of thegirls inher section about her relationswith them, she referred to Jones as "our littleproblem child." Meneilly's handling of the Jonesmatter was patient and considerate. I find that theterminationof Jones on October 15, 1969, was notbecause of her testimony in the hearing herein onSeptember 23 nor because of her participation inthe strike in July 1969.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with the opera-tions of Respondent described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.Upon the basis of the foregoing findings of factand the entire record in this case, I make the fol-lowing:CONCLUSIONS OF LAW1.The International Typographical Union is anemployer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.Local 64, Office and Professional EmployeesInternational Union is a labor organization withinthe meaning of Section 2(5) of the Act.3.By the discharges of Janice Churchill, Su-zanne Nelson, and Charles Scheible and by thedemotion and reduction in pay of Frieda Clarkbecause of their union activities, Respondent hasdiscriminated against them to discourage member-ship in the Union and has thereby engaged in unfairlabor practices withinthemeaningof Section8(a)(3) and (1) of the Act.4.By the participation in union meetings and inunionmattersbymanagement representatives,Respondent has interfered with the administrationof the Union and has thereby engaged in unfairlabor practices within the meaning of Section8(a)(2) and (1) of the Act.5.By threatening an employee that she wouldnot be promoted and would have restricted dutiesbecause of her union activities, Respondent has in-terferedwith, restrained, and coerced employees 514DECISIONSOF NATIONALLABOR RELATIONS BOARDand has thereby engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.7.Respondent has not engaged in unfair laborpractices as alleged in paragraph V(a), (c), (e),and (h)through(n), paragraph VI(a) and(e), andparagraphVII(d) in the complaint in Cases27-CA-2695,27-CA-2702,27-CA-2754,and27-CA-2764.Respondent has not engaged in anunfair labor practice by the discharge of MargaretJonesasalleged in the complaint in Case27-CA-2824.THE REMEDYHaving found that Respondent has engaged inunfair labor practices, I shall recommend that itcease and desist therefrom and that it take certainaffirmative action which is necessary to effectuatethe purposes of the Act.Ishall recommend that Respondent offer toJanice Churchill and Suzanne Nelson immediateand full reinstatement to their former or substan-tiallyequivalent positions,without prejudice totheir seniority or other rights and privileges, andmake them and Charles Scheible whole for any lossof pay that they may have suffered by reason of thediscrimination against them, by paying each a sumof money equal to that which he normally wouldhave earned as wages from the date of the dis-crimination to the date of reinstatement, or date ofdeath in the case of Scheible, less net earnings dur-ing such period in accordance with the Board's for-mula set forth in F.W.Woolworth Company,90NLRB 289, together with interest thereon at therate of 6 percent per annum as prescribed in IsisPlumbing & Heating Co.,138 NLRB 716. As FriedaClark has resigned her employment with Respon-dent and did so prior to the effectuation of herreduction in pay, no reinstatement or backpay willbe included in the recommended Order as to her.On the basis of the foregoing findings of fact andconclusions of law and the entire record herein, Irecommend that, pursuant to Section 10(c) of theAct, the Board issue the following:ORDERInternational Typographical Union, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 64, Of-ficeandProfessionalEmployees InternationalUnion, or any other labor organization of its em-" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-ployees,by discharging or demoting or reducing thepay of employees because of their union activities,or in any other manner discriminating against em-ployees in regard to hire or tenure of employmentor any terms or conditions of employment.(b) Threatening any employee that she would bedenied a promotion and would be given restrictedduties because of her union activities.(c) Interfering with the administration of theUnionbyparticipatingthroughmanagementrepresentativesin voting at union meetings or sign-ing union petitionsor byparticipating otherwise inthe activities of said Union.(d) In any like or related manner,interferingwith, restraining,or coercing its employees in theexercise of the rights guaranteed in Section 7 of theAct.2.Takethe following affirmative action:(a)Offer toJanice Churchill and Suzanne Nel-son immediate and full reinstatement to theirformerorsubstantiallyequivalentpositions,without prejudice to their seniority or other rightsand privileges,and make them and the estate ofCharles Scheible whole for anyloss of pay they mayhave suffered by reason of the discriminationagainst them,in the manner set forth in the sectionof this Decision entitled"The Remedy."(b) Preserve and, upon request,make availableto the Board or its agents, for examination andcopying,all payroll records,social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at itsoffices inColoradoSprings,Colorado,copies of the attached notice marked"Appendix. 1115Copies of said notice,on forms pro-vided by theRegional Director for Region27, afterbeing duly signed by an authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintainedby it for 60 con-secutive days thereafter,in conspicuous places, in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are notaltered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 27,inwriting,within 20 days from the date of thereceipt of this Decision,what steps the Respondenthas taken to comply herewith.16IT IS FURTHER RECOMMENDED that paragraphsV(a), (c), (e),and (h)through(n), VI(a) and (e),and VII(d) of the complaint in Cases27-CA-2695,27-CA-2702, 27-CA-2754, and 27-CA-2764, andtional Labor Relations Board" shall be changed to read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "1e In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notifythe RegionalDirector forRegion 27, inwriting, within10 days from the date of this Order,what stepsRespondent has taken to comply herewith " INTERNATIONAL TYPOGRAPHICAL UNIONthat the allegations of unfair labor practice as toMargaret Jones inCase 27-CA-2824 be dismissed.APPENDIXNOTICE TOEMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inLocal 64, Office and Professional EmployeesInternationed Union, or any other labor or-ganization,bydischargingemployeesordemoting or reducing the pay of employeesbecause of their activities on behalf of theUnion, or by discriminating against employeesin any other manner in regard to hire or tenureof employment or any. terms or conditions ofemployment.WE WILL NOT threaten employees withdemotion or restricted duties because of theirunion activities.WE WILL NOT interfere with the administra-tion of Local 64, Office and Professional Em-ployees International Union, by the participa-tion by management representatives in unionmeetings or in any other types of activities ofsaid Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their rights to self-or-ganization, to form, join, or assist labor or-ganizations, to bargain collectively through515representatives of their own choosing, or to en-gage in other concerted activities for the pur-pose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities.WE WILL offer Janice Churchill and SuzanneNelson immediate and full reinstatement totheir former or substantially equivalent posi-tions,without prejudice to their seniority orother rights and privileges, and we will makethem and the estate of Charles Scheible wholefor any loss of pay they may have suffered byreason of the discriminations against them.DatedByINTERNATIONALTYPOGRAPHICAL UNION(Employer)(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Room 260, New Custom House,721 19th Street, Room 260, Denver, Colorado80202, Telephone 303-837-355 1.427-258 O-LT - 74 - 34